18-13359-shl        Doc 1453        Filed 09/30/19       Entered 09/30/19 16:44:02               Main Document
                                                       Pg 1 of 4


 Wanda Borges, Esq.
 Sue L. Chin, Esq.
 BORGES & ASSOCIATES, LLC.
 575 Underhill Blvd – Ste 118
 Syosset, New York 11791
 Tel: 516-677-8200

 Attorneys for SCMI US Inc.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK_________
 In re:                                      :
                                             :                          Chapter 11
                                             :                          Case No. 18-13358 (SHL)
 MIAMI METALS I, INC., et al., 1             :                          (Jointly Administered)
                                             :                          Related Doc. Nos. 1413
                                             :
                                 Debtors.    :
 ___________________________________________ :

                    LIMITED OBJECTION OF SCMI US, INC.
     TO THE DEBTORS’ MOTION AUTHORIZING DEBTORS TO ENTER INTO AND
     PERFORM UNDER AMENDED PLAN SUPPORT AGREEMENT (DOC. 1413) AND
     SUBMISSION OF PROPOSED FINAL CASH COLLATERAL ORDER (DOC. 1411)

         SCMI US, INC. (“SCMI”) (commonly referred by Debtors as “Sumitomo”), as a party-

 in interest and creditor in the above-captioned chapter 11 cases (collectively, the “Chapter 11

 Cases”), by its attorneys, BORGES & ASSOCIATES, LLC. hereby files this limited objection

 (the “Objection”) to the Debtors’ Motion for Entry of An Order Under Bankruptcy Code Sections

 105(a) and 363(b) Authorizing Debtors to Enter Into and Perform Under Amended Plan Support


 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Miami Metals I, Inc. (f/k/a Republic Metals Refining Corporation), 15 West 47 th Street, Suites 206
 and 209, New York, NY 10036 (3194); Miami Metals II, Inc. (f/k/a Republic Metals Corporation), 12900 NW 38 th
 Avenue, Miami, FL 33054 (4378); Miami Metals III LLC (f/k/a Republic Carbon Company, LLC), 5295 Northwest
 163rd Street, Miami Gardens, FL 33014 (5833); Miami Metals IV LLC (f/k/a J & L Republic LLC, 12900 NW 38 th
 Avenue, Miami, FL 33054 (7604); Miami Metals V LLC (f/k/a R & R Metals, LLC), 12900 NW 38 th Avenue,
 Miami FL 33054 (7848); Miami Metals VI (f/k/a RMC Diamonds, LLC), 12900 NW 38 th Avenue, Miami, FL
 33054 (1507); Miami Metals VII (f/k/a RMC2, LLC), 12900 NW 38th Avenue, Miami, FL 33054 (4696); Miami
 Metals VIII (f/k/a Republic High Tech Metals, LLC), 13001 NW 38 th Avenue, Miami, FL 33054 (6102); 12900 NW
 38th Avenue, Miami, FL 33054 (1507); Republic Metals Trading (Shanghai) Co., Ltd., 276 Ningbo Road, Huangpu
 District, Shanghai, P.R. 200001 China (1639); and Republic Trans Mexico Metals, S.R.L., Francisco I. Madero No.
 55 Piso 5, Local 409, Centro Joyero Edificio Central, Delegacion Cuauhtemoc, Mexico DF 6000 (2942).
18-13359-shl     Doc 1453      Filed 09/30/19     Entered 09/30/19 16:44:02          Main Document
                                                Pg 2 of 4


 Agreement (“Motion to Approve Amended Plan Support Agreement”- Docket No. 1413), and the

 Debtors’ “Submission of the Proposed Final Cash Collateral Order” - Docket No. 1411) and in

 support thereof, respectfully states the following:

        1.      On August 9, 2019, this Court denied the Debtor’s motion to approve a Plan

 Support Agreement dated May 22, 2019 (the “Prior PSA”) for the following reasons, inter alia

 (a) holders of significant Title Property Claims did not participate in the negotiations of the Prior

 PSA or the settlement agreement, and (2) the Ownership Reserve established pursuant to the

 Prior PSA was theoretically not sufficient to satisfy all Title Property Claims.

        2.      Subsequent thereto, although discovery on the ownership claim of SCMI is

 ongoing, neither the Debtors nor the Secured Parties had any discussion whatsoever with SCMI

 regarding the prior PSA or any amendment to the PSA. Accordingly, SCMI has not had any

 input into any proposed amendment to the PSA and no meaningful discussions of any proposed

 settlement have been had.

        3.      While the Amended Plan Support Agreement appears to correct some of the

 deficiencies of Prior PSA, the Court should not approve the Amended Plan Support Agreement

 until and unless the Debtor and/or Secured Lenders have established a reserve equal to at least

 100% of the aggregate amount of the remaining Customer ownership claims. There is no

 specificity as to the amount of the Ownership Reserve to be established and no evidence

 presented as to the totality of an Ownership Reserve that will adequately protect all of the

 Ownership claimant rights.

        4.      Unless and until the adequacy of any such Ownership Reserve amount is

 established and said Ownership Reserve is actually in place, the Amended Plan Support

 Agreement cannot be approved.
18-13359-shl      Doc 1453     Filed 09/30/19     Entered 09/30/19 16:44:02        Main Document
                                                Pg 3 of 4


         5.      The Amended Plan Support Agreement provides for broad releases for the

 Secured Lenders while, in theory, enabling SCMI and other holders of ownership claims to

 proceed only against an Ownership Reserve yet to be established. SCMI continues to investigate

 its potential claims against the Debtors’, Senior Lenders and insiders for any of their pre and post

 petition activities which resulted in a misappropriation of SCMI’s property by way of improper

 use or transfer of SCMI’s property to the detriment of SCMI. These claims must not be released

 and must be preserved for SCMI. No Final Order of Cash Collateral should release the Debtors

 or the Secured Parties. The Secured Parties should not be released from any liability for

 receiving or accepting SCMI’s property or allowing its misuse or misappropriation by any of

 them.

         6.      At stated above, at this juncture, SCMI is investigating into whether or not the

 Secured Lenders have breached any duties or obligations to the Debtor’s estate. In no event

 should any Plan Support Agreement bind any individual ownership claimant from pursuing any

 claims against the Secured Lenders. The proposed Final Cash Collateral Order which is part and

 parcel of the Amended Plan Support Agreement provides for a release of any and all claims

 against the Secured Lenders, including any lender liability claims. There should be no such

 release until a final Plan Confirmation on which all creditors have had an opportunity to vote.

  Dated:      September 30, 2019                      BORGES & ASSOCIATES, LLC
                                                      Attorneys for SCMI US INC.
                                                By: /s/ Wanda Borges
                                                    Wanda Borges, Esq. (wb4904)
                                                    Sue L. Chin, Esq. (sc1965)
                                                    BORGES & ASSOCIATES, LLC
                                                    575 Underhill Blvd., Suite 118
                                                    Syosset, New York 11791
                                                    Tel: (516) 677-8200 x225
                                                    Fax: (516) 677-0806
                                                    wborges@borgeslawllc.com
18-13359-shl     Doc 1453      Filed 09/30/19     Entered 09/30/19 16:44:02         Main Document
                                                Pg 4 of 4


                                                      schin@borgeslawllc.com



                                  CERTIFICATE OF SERVICE

 I hereby certify that on September 30, 2019 a copy of the foregoing LIMITED OBJECTION

 OF SCMI US, INC. TO THE AMENDED PLAN SUPPORT AGREEMENT was served by:

 (1) electronic notification through the CM/ECF System on all parties registered in this case; and

 (2) first class mail, postage prepaid, to the Office of the United States Trustee, 201 Varick Street,

 Suite 1006, New York, NY 10014.
